

116 HR 7282 IH: Protecting Against Public Safety Disinformation Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7282IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Ms. Underwood (for herself, Mr. Payne, Mrs. Demings, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo require the Under Secretary for Intelligence and Analysis of the Department of Homeland Security to assess, on an ongoing basis, the potential terrorism implications of malign disinformation operations on domestic preparedness for and collective response to terrorism or other homeland security threats, and for other purposes.1.Short titleThis Act may be cited as the Protecting Against Public Safety Disinformation Act.2.Terrorism threat assessment and research regarding malign disinformation operations(a)Threat assessment(1)In generalThe Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall, on an ongoing basis and in consultation with appropriate Federal partners, develop and disseminate to State, local, Tribal, and territorial officials, including officials from law enforcement, public health, fire and emergency medical services, and emergency management agencies, assessments of the potential terrorism implications of malign disinformation operations carried out by terrorist or foreign malicious actors on domestic preparedness for and collective response to terrorism or other homeland security threats.(2)ContentsThe terrorism assessments of malign disinformation operations required under paragraph (1) shall consider the following:(A)Empirical data on malign disinformation operations, including the following:(i)Topics subject to such operations.(ii)Tactics used in such operations.(iii)Characteristics and duration of such operations.(iv)Information on such terrorist or foreign malicious actors carrying out such operations.(B)Details regarding the potential terrorism implications of such operations on domestic preparedness for and collective response to terrorism or other homeland security threats.(3)DocumentationThe Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall maintain documentation reflecting the basis for a determination that certain information that was used in a certain manner for a certain purpose that resulted in certain risks or threats satisfies the definition of a malign disinformation operation.(4)FormThe Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall submit to the appropriate congressional committees the terrorism assessments of malign disinformation operations required under paragraph (1). Such assessments may be submitted in classified form, but—(A)shall include unclassified summaries; and(B)may include unclassified annexes, if appropriate.(b)Research(1)In generalThe Under Secretary for Science and Technology of the Department of Homeland Security, in consultation with the Under Secretary for Intelligence and Analysis, the Privacy Officer, and the Officer for Civil Rights and Civil Liberties of the Department, shall conduct research to aid in the identification of malign disinformation operations carried out by terrorist or foreign malicious actors by studying documented malign disinformation operations that widely reached Americans that had implications for the preparedness for and response to terrorism or other homeland security threats. Such research shall—(A)examine different patterns and tactics of malign disinformation operations to identify unique signatures; and(B)identify the factors that contribute to effective malign disinformation operations.(2)Counter-approachesTogether with the research required under paragraph (1), the Under Secretary for Science and Technology of the Department of Homeland Security shall develop recommendations for approaches to counter malign disinformation operations described in such paragraph.(3)AvailabilityThe Secretary of Homeland Security is authorized to share the research and recommendations for counter approaches conducted and developed pursuant to paragraphs (1) and (2), respectively, with State, local, Tribal, and territorial officials, including officials from law enforcement, public health, fire and emergency medical services, and emergency management agencies, as well as with appropriate Federal partners.(4)Submission(A)In generalNot later than 18 months after the date of the enactment of this Act, the Under Secretary for Science and Technology of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the results of the research and recommendations for counter approaches conducted and developed pursuant to paragraphs (1) and (2), respectively.(B)FormResults of the research conducted pursuant to paragraph (1) shall be submitted in unclassified form, but may include classified annexes, as appropriate. Recommendations developed pursuant to paragraph (2) shall be submitted in unclassified form.(c)Malign disinformation operation definedIn this section, the term malign disinformation operation means false information deliberately disseminated by terrorists or foreign malicious actors to misinform the American public in a way that risks undermining domestic preparedness for and collective response to terrorism or other homeland security threats.